UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) September 22, 2010 RIDGEWOOD ELECTRIC POWER TRUST IV (Exact Name of Registrant as Specified in Charter) Delaware 0-25430 22-3324608 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification Number) 1314 King Street, Wilmington, DE (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (302) 888-7444 Not Applicable (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act(17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07 Submission of Matters to a Vote of Security Holders On or about August 25, 2010, definitive consent statements regarding the sale of: · Rhode Island LFG Genco, LLC, which is owned by Ridgewood Electric Power TrustI (“TrustI”) (through its 100% ownership of Ridgewood Olinda, LLC), Ridgewood Electric Power TrustIII (“Trust III”), Ridgewood Electric Power TrustIV (“Trust IV”) and Ridgewood Power B Fund/Providence Expansion (“B Fund” and collectively with TrustI, TrustIII and TrustIV, each a “Trust” and together, the “Trusts”), and · Brea Parent 2007, LLC, which is wholly owned by TrustI, were mailed to the shareholders of each Trust. The shareholders of Trust III, Trust IV and B Fund were asked to consent to the sale of Rhode Island LFG Genco, LLC and the shareholders of Trust I were asked to consent to the sale of both Rhode Island LFG Genco, LLC and Brea Parent 2007, LLC (in each case, the “Sale”), in lieu of holding a special meeting of the shareholders of each Trust. The consent solicitation period expired on September 14, 2010 for Trust I and September 22, 2010 for the other Trusts. The Sale was approved by the shareholders of each Trust. The results of the consent solicitation were as follows: Trust I Trust III Trust IV B Fund Approve Not Approve Abstain No response Broker Non-votes n/a n/a n/a n/a Shares Outstanding 1 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. RIDGEWOOD ELECTRIC POWER TRUST IV Date: September 27, 2010 By: /s/ Jeffrey H. Strasberg Name: Jeffrey H. Strasberg Title: Executive Vice President and Chief Financial Officer 2
